Citation Nr: 1755636	
Decision Date: 12/04/17    Archive Date: 12/11/17

DOCKET NO.  16-41 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to Veteran status for purposes of basic eligibility to Department of Veterans Affairs (VA) benefits.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel





INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2015 notification letter by the VA Regional Office (RO) in Manila, the Republic of the Philippines.

The Appellant participated in an informal hearing conference in September 2017; a memorandum detailing the conference has been associated with the electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

The Department of the Army, via the National Personnel Records Center (NPRC), has certified that the Appellant had no active duty as a member of the Philippine Commonwealth Army, including the recognized guerillas, in the service of the United States Armed Forces during World War II.


CONCLUSION OF LAW

The criteria for Veteran status, for the purpose of VA benefits, are not met. 
38 U.S.C. §§ 101, 107, 1110 (2012); 38 C.F.R. §§ 3.1 , 3.7, 3.40, 3.41, 3.203 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 
38 U.S.C. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, 5126 (West 2012); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2017).

Based on review of the record, the Board determines that the agency of original jurisdiction (AOJ) substantially complied with May 2017 remand directives (schedule Appellant for a hearing) such that no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97, 105  (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268   (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

As the Appellant has not raised any issues regarding the duties to notify and assist, the Board herein proceeds with adjudication of the appeal.  Scott v. McDonald, 789 F.3d 1375  (Fed. Cir. 2015).

The Appellant contends that he is entitled to VA benefits due to service as a recognized guerilla in the service of the United States Armed Forces during World War II. 

Service in the Philippine Scouts and in the organized military forces of the Government of the Commonwealth of the Philippines, including guerrilla service, is considered recognized service for certain VA purposes, as authorized by 
38 U.S.C. § 107 (2012); 38 C.F.R. § 3.40 (2017).  The following certifications by the service departments will be accepted as establishing guerrilla service: (1) recognized guerrilla service; (2) unrecognized guerrilla service under a recognized commissioned officer only if the person was a former member of the United States Armed Forces (including the Philippine Scouts), or the Commonwealth Army.  38 C.F.R. § 3.40 (d)(1), (2).

For the purpose of establishing entitlement to pension, compensation, dependency and indemnity compensation, or burial benefits, VA may accept evidence of service submitted by an appellant, such as a DD Form 214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate service department if the evidence meets certain conditions.  See 38 C.F.R. § 3.203 (a). However, where an appellant does not submit evidence of service, or the evidence submitted does not meet the requirements of 38 C.F.R. § 3.203 (a), VA shall request verification of service from the service department.  38 C.F.R. § 3.203 (c). 

VA is prohibited from finding, on any basis other than a service department document, which VA believes to be authentic and accurate, or service department verification, that a particular individual served in the United States Armed Forces. Service department findings are binding on VA for purposes of establishing service in the United States Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532   (1992).  In regard to service department findings, the Board notes that, in Tagupa v. McDonald, 27 Vet. App. 95 (2014), the Court of Appeals for Veterans Claims (Court) held that a request to the National Personnel Records Center (NPRC) to verify a claimant's service did not satisfy VA's duty under 38 C.F.R. § 3.203  and indicated such requests should be directed to the Department of the Army. Specifically, the Court determined that a 1998 memorandum of agreement (MOA) between the Department of the Army and the National Archives and Records Administration (NARA) was ambiguous in its delegation of duty to NARA, or its agency, NRPC, for administrative determinations to verify service.  However, in January 2016, the Department of the Army and the NARA signed a new MOA which clearly delegates responsibility of verifying military service to NPRC and effectively supersedes the 1998 MOA.

Here, the record does not reflect any evidence that meets the requirements of 
38 C.F.R. § 3.203 (a) and the NPRC has repeatedly verified that the Appellant had no service as a member of the Philippine Commonwealth Army, to include service in the recognized guerrillas, in the service of the United Stated Armed Forces. Specifically, in February 2010, November 2011, December 2012, and May 2016, the NPRC endorsed VA Forms 21-3101 with negative findings.  The form dated in 2016 reflects verification attempts under the Appellant's name with and without his middle name/initial and refers to the documents which the Appellant contends support his claim, including the joint affidavit attested by MP and AH.  The Board additionally notes that in a September 2013 decision, the Board denied entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund finding that the Appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the Service of the United States Armed Forces.  The Veteran did not appeal the decision to the United States Court of Appeals for Veterans Claims (Court).

In August 2015, the Veteran filed a claim for VA disability benefits.  As noted above, in May 2016 the NPRC re-reviewed available documents and conducted searches under the Appellant's name with and without his middle name/initial. The NPRC found "no change to prior negative certification."

He contends his claim is supported by documents (within the record) that include: affidavits, a pension application, a letter from the Philippine Veterans Affairs Office, identification cards, and a certification document from the Armed Forces of the Philippines.  While these documents may confirm the Appellant's status as a Filipino veteran, they otherwise fail to satisfy the requirements of 38 C.F.R. § 3.203 (a).  Specifically, none of the documents are official documents from an appropriate United States Service Department.  

As the Appellant has not provided additional evidence that would warrant a request for recertification from the service department (Sarmiento v. Brown, 7 Vet. App. 80, 85 (1994)), and based on the evidence of record - to include the determinations of the NPRC and the Department of the Army - the Appellant cannot be considered a "veteran" for purposes of VA benefits and the claim must be denied.  38 C.F.R. § 3.203; Duro, 2 Vet. App. at 532 ; Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to Veteran status for purposes of basic eligibility to VA benefits is denied.

____________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


